opinión concuRREnTE del
juez asociado se. wole.
Estoy de acuerdo con gran parte del razonamiento de la corte en este caso pero me parece, de conformidad con dicho razonamiento, que realmente la demanda expresaba una causa de acción aunque tal vez no muy claramente, y que la causa de acción no había prescrito. Oreo que consta suficien-temente el hecho de que la Corte de Distrito de Ponce care-cía de jurisdicción en los procedimientos sobre ejecución de hipoteca. Por consiguiente entiendo que la excepción pre-cia debió haber sido desestimada por este Tribunal y devuelto el caso para ulteriores procedimientos.